Name: Commission Regulation (EEC) No 631/81 of 11 March 1981 re-establishing the levying of customs duties on babies' under garments, knitted or crocheted, not elastic or rubberized, products of category 68 (code 0680), originating in South Korea, to which the preferential tariff arrangements of Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 81 Official Journal of the European Communities No L 67/ 15 COMMISSION REGULATION (EEC) No 631 /81 of 11 March 1981 re-establishing the levying of customs duties on babies' under garments , knitted or crocheted, not elastic or rubberized, products of category 68 (code 0680), origi ­ nating in South Korea, to which the preferential tariff arrangements of Council Regulation (EEC) No 3320/80 apply Whereas, in respect of babies under garments, knitted or crocheted, not elastic or rubberized, products of category 68 , the ceiling should be 2-04 tonnes ; whereas on 5 March 1981 the amount of imports into the Community of the products in question, origi ­ nating in South Korea, a country covered by preferen ­ tial tariff arrangements , reached that ceiling ; Whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that the ceiling should not be exceeded , customs duties should be re-established in respect of the products in question in relation to South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 4 thereof, Whereas Article 2(1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 3(1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 March 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80 , shall be re-established in respect of the following products , imported into the Commu ­ nity and originating in South Korea : Code Category CCT heading No NIMEXE code ( 1981 ) i Description ( i ) (2) ( 3 ) (4) 0680 68 ex 60.04 A 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 1 1 ; 12 ; 14 Under garments , knitted or crocheted , not elastic or rubberized : A. Babies ' garments ; girls ' garments up to and including commercial size 86 : Babies ' under garments of knitted or crocheted fabrics , not elastic or rubberized Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 354, 29 . 12. 1980, p . 1 . No L 67/ 16 12 . 3 . 81Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1981 . For the Commission Karl-Heinz NARJES Member of the Commission